Citation Nr: 1647593	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969 with service in the Republic of Vietnam. This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In July 2015, this claim was most recently before the Board. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

Regrettably, the Board has determined that a remand is required. In its July 2015 remand, the Board ordered that the Veteran receive a medical opinion where an examiner should discuss the functional combined effect of the Veteran's service-connected disabilities and their complications on the Veteran's ability to work. In this regard, the examiner should discuss the types of jobs the Veteran could/could not do. The Veteran received one medical opinion regarding the effects of his service-connected diabetes mellitus, type II, and one medical opinion regarding the effects of his service-connected major depressive disorder. However, the Veteran has been given recent VA medical examinations for all of his service-connected disorders, which will enable the remaining development. 

The AOJ should afford the Veteran a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.  Further, the most recent examinations indicate that the Veteran is working part-time as a bus driver.  The AOJ should obtain updated employment information.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated employment information.

2.  Schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel. The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. Service connection is in effect for diabetes mellitus, major depressive disorder, diabetic retinopathy, hypertension, and diabetic nephropathy. A written copy of the report should be associated with the claims folder.

If there is an inability to comply with this directive, the AOJ should document the reason for this inability.

3.  Then, complete any other development, based on the above development, to include consideration of submission of this appeal to the Director of Compensation Service for extra-schedular consideration.

4. Lastly, the record should again be reviewed. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




